Interlocutory judgment and decision reversed as to defendants Jennie Wallace and *967Charles Rueger. As to the other defendants judgment modified by dismissing plaintiff’s complaint as an individual, limiting the accounting to ten years prior to the commencement of the action; and as so modified affirmed, without costs. Jenks, P. J., Carr, Stapleton, Mills and Rich, JJ., concurred. Order to be settled, including the propriety of substituting an official referee to save expense to the parties, on two days’ notice to the referee, before Stapleton, J.